Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 1 of 9

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, pov AINTIFFS yBEF ENDANTS

esacov
313 Arch Street, Apartment 209 2211 Congress Street
Portland, ME 04102

Philadelphia, PA 19106
(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant | Cumberland
(IN U.S. PLAINTIFF CASES ONLY)

(EXCEPT IN U.S. PLAINTIFF CASES)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

JS 44 (Rev, 06/17)

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)
Linda M. Lopez, Esq., Law Office of Eric A. Shore
2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102

Tel: 215-627-9999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US. Government 2&3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2. U.S. Government 0 4 Diversity Citizen of Another State O 2 O 2 Incorporated ad Principal Place o5 a5
Defendant (indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
[= CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine O 310 Airplane © 365 Personal Injury - of Property 2] USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ O 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury DO 820 Copyrights O 430 Banks and Banking
O 151] Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability ©) 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff) O 490 Cable/Sat TV
0 160 Stockholders’ Suits 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) © 850 Securities/Commodities/
0 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(2)) Exchange
OC 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
O 196 Franchise Injury OF 385 Property Damage O 740 Railway Labor Act C 865 RSI (405(g)) © 891 Agricultural Acts
© 362 Personal Injury - Product Liability OD 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
© 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
O 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
O 8 Multidistrict

JX! Original O12 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 U.S.C. § 1002(2)(A)
Brief description of cause:

ERISA

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VII. REQUESTED IN C1 CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: O Yes No
VIH. RELATED CASE(S) ; ;

IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE IG RE OF ATTORNEY OF RECORD

(LOMA Bole 7

W/ZGA .

FOR OFFICE USE ONLY 7 OO
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

CIVIL ACTION
Qniiza Pesacoy
Vv.

LUM NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. me
nel Linda _M. Lupe? Andean _Fesacoy
Date Attorney-at-law Attorney for
Zt S- 629-44 44 LU-Quu- G12 Linda L@ Cvicshovc. Cam
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 3 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiti 212 Oven (+, Apt 204, Priladketphia fA 14106
Address of Defendant: 22 L] Congress Ct PatHland ME Oly LOZ
Place of Accident, Incident or Transaction: S\ % Oth G1, At 20 | j aw lake Lyobu eA PA al (¢ (a

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. _ Is this case related to property included in an earlier numbered suit pending or within one year Yes [| Nol
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | Nol
pending or within one year previously terminated action in this court?

od

Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No Le
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No |
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / hut related to any case now pending or within one year previously terminated action in

this court except as noted above.
pate:__ G12 (1% HM Aran 10484 |

 

 

 

 

 

 

 

 

 

Attorney-at-Law / Pho Se Plaintiff Attorney ID. # {if applicable)
CIVIL: (Place a Vin one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [J 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury C1 3. Assault, Defamation
LD 4. Antitrust LC] 4. Marine Personal Injury
[] 3. Patent L] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specif):
LC] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
[] LI. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

1; Li AN A A M, ‘ Lo p-€ t , counsel of record or pro se plaintiff, do hereby certify:

[7 Porsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.
; ~ 2
DATE: 612.0 (LA Rocks _ 24454)
Attorney-at-Law# } Pro SOP laintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (52018)

 
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 4 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA M. PESACOV,

CIVIL ACTION
Plaintiff,
NO.
¥.
UNUM,
Defendant.
CIVIL ACTION COMPLAINT

 

Plaintiff, ANDREA M. PESACOV, by and through her attorney, Linda M. Lopez, Esq.
of the Law Offices of Eric A. Shore, P.C., as and for her Complaint against Defendant, UNUM,
hereby avers as follows:

PARTIES

I. Plaintiff, ANDREA M. PESACOV (hereinafter “Plaintiff’), was and still is a
citizen of Pennsylvania, residing at 313 Arch Street, Apartment 209, Philadelphia, Pennsylvania
19106.

2. Defendant, UNUM (hereinafter “Defendant”), has offices located at 221]
Congress Street, Portland, Maine 04102.

JURISDICTION

Be Jurisdiction of the Court is based upon 29 U.S.C. §§ 1132(e)(1) and 1132(f),

which give the District Courts jurisdiction to hear civil actions brought to recover benefits due

under the terms of an employee welfare benefit plan. Jurisdiction is also founded on 28 U.S.C. §
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 5of9

1331 because this action arises under 29 U.S.C. § 1001 et. seq. (Employee Retirement Income
Security Act of 1974, hereinafter “ERISA”).

4. Venue in the Eastern District of Pennsylvania is appropriate because Defendant
conducts business and is subject to personal jurisdiction in the Judicial district and maintains
contacts in the judicial district sufficient to subject it to personal jurisdiction.

5. Pursuant to 28 U.S.C. § 1391(a)(1) and § 1391(c), this action is properly venued
in the Eastern District of Pennsylvania.

FACTS

6. At all times hereinafter mentioned, Plaintiff was employed as a commercial real
estate broker for Cushman & Wakefield, Inc., and at all times was a participant and/or
beneficiary under the Long Term Disability (“LTD”) plan.

7. Plaintiff had a strong work history working for Cushman & Wakefield, Inc. prior
to filing for LTD insurance benefits.

8. The LTD plan is an employee welfare benefit plan specifically covered under
ERISA, 29 U.S.C. § 1002(2)(A).

8. At all times material herein, Defendant made and/or participated in making all
benefits decisions under the LTD plan.

10. During Plaintiff's employment with Cushman & Wakefield, Inc., Defendant
issued a long term group disability income policy (hereinafter the “Policy”).

lhe At all times hereinafter mentioned, said Policy of insurance was issued for the
benefit of certain eligible employees in exchange for the payment of premiums by Cushman &
Wakefield, Inc. and/or its employees.

12. At all times mentioned herein, Plaintiff was and is an employee eligible for long
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 6 of 9

term disability benefits as an insured under the Policy.

13. Said Policy provided, among other things, that disability insurance benefit
payments will be made to Plaintiff in the event that she becomes disabled as a result of injury or
sickness, Under the Policy, “total disability” is appropriate when an insured is limited from
performing the material and substantial duties of his/her regular occupation due to sickness or
injury; and the insured has a 20% or more loss in his/her indexed monthly earnings due to the
same sickness or injury.

14. Plaintiff stopped working on June 30, 2017.

15. Plaintiff applied for and collected LTD benefits through September 8, 2018.

16. By letter dated September 7, 2018, Defendant notified Plaintiff that her claim for
LTD benefits was denied beyond September 8, 2018.

17. Plaintiff submitted a timely written appeal of that adverse determination.

18. On March 26, 2019, Defendant issued a final administrative denial of Plaintiff's
claim for LTD benefits.

19, As of September 8, 2018, Plaintiff's LTD coverage was in full force and effect
and Plaintiff was an eligible employee.

20. From September 8, 2018 to the present, Plaintiff has been disabled within the
meaning and pursuant to the terms of the Policy as she is unable to perform, on a sustained basis,
either her own or any reasonable occupation, as that term is defined in the subject Policy.

21. Plaintiff's disability is caused by complications, impairments and symptoms from
angiodysplasia of the stomach and duodenum, duodenal ulcer, gastric outlet obstruction, post-
hemorrhagic anemia, and gastrointestinal reflux disease, which cause her symptoms of

abdominal pain, vomiting, nausea, indigestion, constipation, fatigue, weight loss, bloody stools,
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 7 of 9

dizziness, and trouble with speech, memory, focus and concentration. For these conditions, she
has had multiple blood transfusions and undergone multiple surgeries including repeated dilation
procedures to improve the obstruction and function of the duodenum. She also suffers from poor
walking balance, migraine headaches, panic attacks, cervical radiculopathy and chronic back
pain.

22. Plaintiff cooperated with the Defendant in all respects, provided proper proof of
loss in support of her claim, and otherwise complied with the terms and conditions of the Policy
regarding the filing and maintenance of the claim.

23. Pursuant to the Policy, Defendant has been obligated to pay periodic payment of
monthly long term disability benefits to Plaintiff since September 8, 2018.

24. Despite Plaintiffs continued total disability, Defendant has denied LTD insurance
benefit payments beyond September 8, 2018, and continues to refuse to pay said benefits
pursuant to the Policy, although payment thereof has been duly demanded.

25. Said refusal on the part of the Defendant is a willful and wrongful breach of the
Policy’s terms and conditions.

26. Defendant afforded little weight to the opinions of Plaintiff's treating physicians
who clearly opined that she has continuously been unable to work since June 30, 2017, due to
her disabling conditions and complications from her impairments,

27.  Defendant’s denial of Plaintiff's disability insurance benefits is unreasonable and
unsupported by substantial evidence and, as such, constitutes a breach of fiduciary duty.

28. Defendant’s unreasonable and unsupported denial of Plaintiff's disability
insurance benefits is evidenced by the number of procedural irregularities in its claim handling,

including but not limited to: the failure to consider the impact of Plaintiff's physical and mental

4
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 8 of 9

conditions and limitations on her ability to perform all of the essential duties of her regular
occupation or any occupation; the refusal to consider Plaintiffs credible subjective complaints
about her inability to work; the reliance upon a selective review of medical records to reach a
result oriented claim determination; the failure to utilize appropriately qualified and unbiased
medical personnel to reach decisions and/or render opinions on levels of impairment; the biased
and flawed vocational consideration on Plaintiff’s claim; the failure to perform a fair and neutral
evaluation of Plaintiff's medical condition and associated restrictions and limitations; and other
biased claim handling.

29. Defendant’s claim handling resulted in numerous violations of 29 C.F.R. §
2560.503-1 et. seq.

30. Defendant’s claim handling failed to provide Plaintiff with a full and fair review
of her claim.

31. | Defendant’s claim handling demonstrates a bias against Plaintiff's claim due to its
impact on Defendant’s financial situation and frustrated Plaintiff from receiving a full and fair
review of her claim.

32. Plaintiff has exhausted all administrative appeals and remedies to the extent they
exist pursuant to the conditions of the employee benefit plans.

33. By reason of the foregoing claim conduct, Defendant failed, by operation of law,
to establish and follow reasonable claim procedures that would yield a decision on the merits of
her claim pursuant to 29 C.F.R. § 2560.503(1).

34. Because Defendant failed to satisfy the minimal procedural safeguards set forth in
29 C.F.R. § 2560.503(1), Defendant’s adverse benefit determination is not entitled to any judicial

deference.
Case 2:19-cv-02789-RK Document1 Filed 06/26/19 Page 9 of 9

35. Defendant willfully failed to comply with ERISA regulations.

36. | Monthly disability insurance benefit payments to Plaintiff are continuing to be
due and payable by Defendant with the passage of each month.

37. Plaintiff is entitled to receive the total life-time benefit of the plans discounted to
present value, due to Defendant’s arbitrary and capricious decision to deny Plaintiff’s benefits.

38. Plaintiff is entitled to receive, in addition to the benefits due under the plans of
insurance, reimbursement for reasonable attorney’s fees and costs of this action pursuant to 29

U.S.C. 1132(g).

WHEREFORE, Plaintiff, Andrea M. Pesacov, demands judgment in her favor and

against Defendant together for:

A. Payment of all benefits in arrears due and owing since the denial of benefits, plus
interest;

B. The total lifetime benefit under the plans discounted to present value;

c Attorneys’ fees and costs of suit;

D. Interest and delay damages; and,

E. Any other further relief this Court deems just proper and equitable.

By: SEL. Goo ei

Linda M. Lopez, Esq?

Attorney I.D. No. 203391

THE LAW OFFICES OF ERIC A. SHORE
1500 JFK Blvd, Suite 1240

Philadelphia, PA 19102

(215) 627-9999

Attorney for Plaintiff, Andrea M. Pesacov

Date: ¢/2 €/L4
